November 5, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         JEANNE RANSOM, Appellant

NO. 14-14-00987-CV                          V.

                      JEANINE EATON, D.D.S., Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Jeanine Eaton,
D.D.S., signed September 19, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Jeanne Ransom, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.